Whitfield, C. J.,
delivered the opinion- of the court.
D. W. E Parsons, the appellant, instead of appealing from the decree rendered September 23, 1902, establishing Ann Par*71sons’ title to the land involved, and ordering it sold, to pay her •creditors, of whom appellant was himself the largest one, allowed the sale to be made, and received his debt in full out of the proceeds of the sale, and on December 9, 1902, signed the following paper:
“The State of Mississippi, Madison county. In the chancery court before the chancellor in vacation. We have examined the report of R. H. Rutherford, administrator of the •estate of Ann E. Parsons, deceased, making sale of certain real estate therein described, and we all unite in asking the confirmation thereof in vacation. J. Downs, attorney for administrator. A. Tuteur. H. B. Greaves, attorney of record of D. W. E. Parsons. December 9, 1902.”
In pursuance of this request and the previous proceedings, the chancellor on December 15, 1902, confirmed the sale, and again, on February 23, 1903, confirmed the sale in term time, ordering a deed made to the purchaser, Tuteur. After all this had been done, on December 1, 1903, this appellant prayed this appeal. It is perfectly clear that he is estopped by his conduct appearing on the face of the record in this cause to prosecute this appeal.

Wherefore the said, appeal is dismissed.